Citation Nr: 1500485	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to February 1966 and from September 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

A February 2010 rating decision reflects that service connection was granted for peripheral neuropathy of the right lower extremity and the left lower extremity.  This represents a full grant of the benefits sought with regard to those issues.  

Although the issue pertaining to a psychiatric disorder was certified to the Board as one of entitlement to service connection for PTSD in April 2013, the April 2009 rating decision reflects the RO's determination that new and material evidence had not been presented to reopen the claim.  In addition, the issue has been recharacterized as service connection for a psychiatric disorder, to include PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In August 2013, the Veteran withdrew the issue of entitlement to specially adapted housing.  

An August 2013 rating decision shows that entitlement to a TDIU was denied.  In December 2013, the Veteran filed a notice of disagreement (NOD) with the rating decision.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his April 2010 substantive appeal, the Veteran indicated that he desired a Travel Board hearing at the RO.  The Veteran has not been afforded the requested hearing.  

In addition, as noted in the introduction, the record reflects that the Veteran filed a NOD in December 2013 with the denial of a TDIU in an August 2013 rating decision.  A SOC pertaining to a TDIU is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC regarding entitlement to a TDIU.  The issue is to be certified to the Board only if a timely substantive appeal is received.

2.  Schedule the Veteran for a Travel Board hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

